—Orders, Supreme Court, New York County (Marylin Diamond, J.), entered June 27, 2000, which, upon plaintiff’s application, inter alia, directed that defendant stay away from plaintiff, the parties’ child and Irving Kaufman, directed appointment of a medical doctor/psychiatrist to evaluate the parties and their child, and denied defendant’s cross motion for summary judgment, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered August 22, 2000, unanimously dismissed, without costs, as academic in view of the foregoing.
The record in this matter fully warranted the court’s determination that it was in the best interests of the parties’ child to suspend defendant father’s visitation with her pending the court’s receipt and review of a medical/psychiatric evaluation of the parties and the child setting forth the conditions under which visitation should be recommenced (see, Susan G.B. v Yehiel B.-H., 216 AD2d 58). Although defendant, in support of his cross motion for summary judgment, maintains that plaintiff has failed to raise factual issues as to the propriety of his conduct towards plaintiff and the parties’ daughter, our review of the record leads to a contrary conclusion.
We have reviewed defendant’s remaining contentions and find them unavailing.
While it does not affect the outcome of this appeal, we question the appropriateness of Kaufman’s role in supervising visitation herein. Concur — Rosenberger, J. P., Williams, Tom, Lerner and Buckley, JJ.